EXHIBIT 10.30
 
RELEASE AGREEMENT


THIS RELEASE AGREEMENT (this “Agreement”) is made by and between Peter A. Corrao
(the “Employee”) and Inuvo, Inc., a Nevada corporation (the “Company”) as of
this 19th day of December, 2012 (the “Effective Date”).


W I T N E S S E T H :
 
WHEREAS, the Employee is employed by the Company as Chief Executive Officer and
President pursuant to an Employment Agreement dated March 1, 2012 (the
“Employment Agreement”); and


WHEREAS, Employee, by signing below, acknowledges Employee’s separation from
employment with Inuvo and as an employee of Inuvo and Insperity Companies II,
L.P. (“Insperity”) in any other capacity, effective January 13, 2013, as well as
Employee’s resignation as a director of the Company effective as of the
Effective Date.
 
WHEREAS, the Company and the Employee are sometimes referred to herein
collectively as the “Parties,” or individually as a “Party.”
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Employee and the Company agree as follows:


1.   On December 13, 2012 the Company delivered written notice of termination
without Cause (as defined in the Employment Agreement) to Employee (the “Notice
Date”).  Accordingly, the Employee’s employment with the Company and Insperity
will be terminated effective January 13, 2013 (the “Termination
Date”).  Employee no longer serves or acts as the Company’s Chief Executive
Officer and President as of the Notice Date but shall remain an employee through
the Termination Date.  Between the Notice Date and the Termination Date Employee
shall not be required to report to work, but, as the Company directs, shall be
available to assist the Company with the orderly transition of his
duties.  Additionally, Employee resigns as a director of the Company effective
as of the Effective Date.
 
2. Until the Termination Date, the Company shall pay the Employee (i) the earned
but unpaid portion of the Employee’s Basic Salary (as defined in the Employment
Agreement) through the Termination Date and (ii) any other amounts or benefits
owing to the Employee under the applicable employee benefit, incentive or equity
plans and programs of the Company, which shall be paid or treated in accordance
with the terms of such plans and programs.  All payments made under this
Paragraph 2 will be subject to applicable federal and state tax withholding and
statutory deductions.
 
3.   Following the Termination Date, the Company shall pay the Employee
$427,916.67 paid over a period of thirteen months in twenty-six (26) equal
installments payable on the 15th and last business day of each month
(collectively, the “Severance Payments”).   All payments made under this
Paragraph 3 will be subject to applicable federal and state tax withholding and
statutory deductions.  Employee agrees and understands that the severance
payments made under this Agreement are the sole responsibility of the Company
and that Insperity Companies II, L.P. (“Insperity”) has no obligation to make
the severance payments even though they may be processed in whole or in part
through Insperity. Furthermore, Employee understands and agrees that if the
Company determines that any amounts to be paid to Executive under this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), then the Company shall in good faith adjust the form and timing of
such payments as it reasonably determines to be necessary or advisable to be in
compliance with Section 409A.  During the period in which the Severance Payments
are being made, Employee shall be available, at times reasonably convenient to
Employee and not to exceed 40 hours in the aggregate, to provide strategic
advice and consult with the Company’s then current Chief Executive Officer
regarding the Company’s business, provided, however, during the course of such
service the Company and Employee also agree that the Company will not provide
Employee, and Employee will not seek or gain access to, internal business
information of the Company which may be considered material information under
federal or state securities laws or rules.  In the event of Employee's death at
any time during the thirteen-month period of Severance Payments, Employee's
surviving spouse will be entitled to any remaining payments under this paragraph
on the same terms as stated in this paragraph. If Employee's spouse does not
survive him, the Company's obligations under this paragraph will cease.
 
4.   Following the Termination Date, the Company shall pay the Employee an
amount equal to 100% of the Company’s cost for employee benefits (including,
without limitation, health, life, disability and pension) as if Employee were an
Employee during the Severance Period (as defined in the Employment Agreement) as
well as the COBRA Differential (as defined below) paid over a twelve month
period in equal installments on the same payment schedule as the Severance
Payments.  For purposes of this Agreement, the COBRA Differential shall mean the
difference in cost between the Company’s cost for health insurance for Employee
and the amount anticipated to be paid by Employee for COBRA during the Severance
Period (as defined in the Employment Agreement) less the amount of the
applicable copayment Employee would have had if he were still an employee of the
Company. All payments made under this Paragraph 4 will be subject to applicable
federal and state tax withholding and statutory deductions.  In the event of
Employee's death at any time during the twelve-month period of the payments made
under this Paragraph 4, Employee's surviving spouse will be entitled to any
remaining payments under this paragraph on the same terms as stated in this
paragraph. If Employee's spouse does not survive him, the Company's obligations
under this paragraph will cease.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.   As additional consideration for entering this Agreement, the Company agrees
to issue the Employee restricted stock units for 45,045 shares of common stock
under the Company’s 2010 Equity Compensation Plan, as amended.  Such restricted
stock units shall be subject to forfeiture based on Employee’s compliance with
this Agreement, as determined by the Company, and shall vest 50% on the first
anniversary of the Notice Date and 50% on the second anniversary of the Notice
Date.  All payments made under this Paragraph 5 will be subject to applicable
federal and state tax withholding and statutory deductions and Employee may
elect to have a net issuance of the shares to cover such taxes.  In the event of
Employee's death at any time during the two-year period stated in this Paragraph
5, Employee's surviving spouse will be entitled to any remaining restricted
stock units under this paragraph on the same terms as stated in this paragraph.
If Employee's spouse does not survive him, the Company's obligations under this
paragraph will cease.
 
6.   Notwithstanding anything to the contrary herein, in the event there is a
Change in Control of the Company (as defined in the Employment Agreement) during
the Severance Period, any and all amounts due hereunder that have yet to be paid
to Employee shall be paid to Employee concurrently with the Change in Control
transaction, and any and all unvested restricted stock units provided under
Paragraph 5 of this Agreement shall vest concurrently with the Change in Control
transaction, although Employee and the Company agree that no Change in Control
payments as defined in the Employment Agreement shall be paid to Employee.
 
7.   The Employee hereby acknowledges and agrees that the payments and benefits
specifically provided for herein are in complete satisfaction of and constitute
all of the payments and benefits to which the Employee is entitled relating to
severance or otherwise in connection with the termination of the Employee’s
employment with the Company.  The Employee hereby acknowledges and agrees that
Section 6(b) of the Employment Agreement requires, as a condition precedent to
receiving the Severance Payments, the Employee to provide the Company with a
written general release that releases the Company from both known and unknown
claims and in which the Employee agrees not to disparage the Company or its
affiliates and in which the Employee acknowledges his continuing obligations
under the Non-Competition, Confidentiality and Non-Solicitation Agreement
entered into by the parties (the “Non-Competition Agreement”), all of which are
contained hereunder.
 
8.   In exchange for the valuable consideration hereunder, including but not
limited to the Severance Payments, the Employee hereby releases the Company,
Insperity and each of their respective employees, officers, directors,
stockholders, agents, affiliates, subsidiaries, parent corporations, successors,
legal representatives and assigns, as well as each of the above entities’ past
and present officers, directors, employees, shareholders, members, trustees,
joint venturers, attorneys, partners, and anyone claiming through them
(collectively, the “Released Parties”), from any and all claims, actions, causes
of action, demands, rights, damages, costs, expenses, attorneys’ fees and
compensation in any form whatsoever, whether known or unknown, which the
Employee now has or may have, or which may hereafter accrue against any of the
Released Parties on account of or in any way growing out of the Employee’s
employment with the Company and Insperity and the Employment Agreement or the
termination thereof or otherwise arising up to and including the Termination
Date, including, but not limited to, claims for wrongful discharge, breach of
implied or express contracts (including the Employment Agreement), breach of an
implied covenant of good faith and fair dealing, tortious interference with
contract or prospective economic advantage, claims for wages, vacation and bonus
compensation, violation of public policy, intentional or negligent infliction of
emotional distress, negligent hiring/supervision, defamation, fraud, or other
wrongful conduct, including, specifically, any claims arising out of any legal
or contractual restriction on the Company’s or Insperity’s right to terminate
its employees, claims for wages, bonuses, incentives, employment benefits, and
claims under Title VII of the Civil Rights Act of 1964, as amended,  the Civil
Rights Act of 1991 and the laws amended thereby, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act, the Family and Medical Leave Act, the Equal Pay
Act, the Fair Labor Standards Act, the Rehabilitation Act of 1973, the Employee
Retirement Income Security Act of 1974, the New York Human Rights Law, the New
York Equal Rights law, the New York Genetic Disorder Law, the New York City
Human Rights Law, New York Labor Law Sections 194, 201(c), 201(d), 202(a), 215,
736, 740, the New York State Military Law, the New York State Whistleblower Law,
New York wage and hour laws, or any other provision of federal, state or local
statutory or common law or regulation.  
 
10.           To the extent not prohibited by applicable law, the Employee
hereby warrants that he has not and will not institute any lawsuit, claim,
action, charge, complaint, petition, appeal, accusatory pleading, or proceeding
of any kind against the Company and / or Insperity and/or the Released Parties,
and Employee waives, or at a minimum assigns to the Company and / or Insperity,
any and all rights to any and all forms of recovery or compensation from any
legal action brought by Employee or on Employee’s behalf in connection with
Employee’s employment with the Company or Insperity or the termination of
Employee’s employment with the Company or Insperity.  To the extent not
prohibited by applicable law, in the event that a lawsuit or any of the
foregoing actions are filed by Employee in breach of this covenant, it is
expressly understood and agreed that this covenant shall constitute a complete
defense to any such lawsuit or action.  The Employee further acknowledges and
agrees that any material breach by Employee of any of the terms contained in
this Agreement relieves the Company and Insperity of any and all obligations it
may have pursuant to this Agreement. The Employee further agrees that should he
bring any type of administrative, equitable,  or legal action arising out of
claims waived under this Agreement, the Employee will bear all legal fees and
costs associated therewith, including those of the Released
Parties.  Furthermore, nothing in this Agreement prevents Employee from filing
any claim that the law precludes him from waiving by agreement, including any
administrative charge or complaint filed with the Equal Employment Opportunity
Commission, any state equivalent, or any other governmental agency.  Employee,
however, expressly waives and releases any right Employee may have to recover
any damages (including without limitation any attorneys’ fees) resulting from
such an administrative charge or any complaint that may be instituted on
Employee’s behalf against the Company by the Equal Employment Opportunity
Commission, any state equivalent, or any other governmental agency, or in any
class or collective action that may be filed on Employee’s behalf.
 
 
2

--------------------------------------------------------------------------------

 
11.           To the extent not prohibited by applicable law, the Company hereby
warrants that it has not and will not institute any lawsuit, claim, action,
charge, complaint, petition, appeal, accusatory pleading, or proceeding of any
kind against Employee, and the Company waives, or at a minimum assigns to
Employee, any and all rights to any and all forms of recovery or compensation
from any legal action brought by the Company or on the Company's behalf in
connection with Employee’s employment with the Company or Insperity or the
termination of Employee’s employment with the Company or Insperity.  To the
extent not prohibited by applicable law, in the event that a lawsuit or any of
the foregoing actions are filed by Company in breach of this covenant, it is
expressly understood and agreed that this covenant shall constitute a complete
defense to any such lawsuit or action.  The Company further acknowledges and
agrees that any material breach by the Company of any of the terms contained in
this Agreement relieves Employee of any and all obligations he may have pursuant
to this Agreement. The Company further agrees that should it bring any type of
administrative, equitable,  or legal action arising out of claims waived under
this Agreement, the Company will bear all legal fees and costs associated
therewith.  The Company does not release, waive or discharge Employee from any
legal, equitable or administrative claim or action based on any act of fraud,
dishonesty, embezzlement, intentional wrongdoing or criminal conduct committed
by Employee during his employment with the Company.


12.           On or before the Termination Date, the Employee will return all
Company Property within his possession, custody, or control to the Company.  As
used herein, the term “Company Property” means any and all documents, electronic
information,  or other tangible things that are confidential or proprietary to
the Company or any affiliate thereof or otherwise relate to the business of the
Company.  The Employee hereby represents and warrants that he has not retained
any copies, electronic or otherwise, of any such Company Property.  The term
“Company Property” does not include the Employee’s copy of this Agreement.  The
Employee agrees to cooperate with the Company with regard to resigning all
corporate positions and directorships he may have with the Company and/or any
affiliated entities.  Employee will promptly provide such information about the
corporate records of the Company as might be requested by the Company.  As part
of providing such cooperation, Employee agrees to execute such documents as
might be requested by the Company.  Notwithstanding the foregoing, Employee may
retain his Company owned Lenovo laptop computer and Apple cell phone, after
Company Property is deleted by the Company’s technology personnel on both
devices.  Between the Notice Date and the end of the Separation Period the
Company shall forward any personal mail received at the Company’s office to
Employee’s residence.  Prior to the Termination Date, the Company shall ship
Employee’s personal belongings in his office to Employee’s residence.
 
13.           Between the Notice Date and the Termination Date the Employee
shall (i) have use of the Company’s corporate apartment in New York City, and
(ii) have access to the Company’s VPN to access his e-mail account.
 
14.           The Employee and the Company agree that they will not directly or
indirectly, individually or in concert with others, for a period of five years
from the date of this Agreement, (i) disparage the Employee’s or the Company’s,
as applicable, reputation, goodwill, services, business and/or the Company’s
stockholders, directors, officers, employees, agents, representatives and any
affiliates; or (ii) engage in any conduct, take any actions, make any statements
(oral or written), or engage in any Internet or other electronic communications
(such as blog posts, message boarding, text messages, e-mail, or instant
messages) to the public, future employers, Company shareholders, customers, or
vendors, the investment community, the media, current, former or future Company
employees, or any other third party whatsoever that is calculated to disparage
or could reasonably be considered to disparage the Employee’s or the Company’s,
as applicable, reputation, goodwill, services, business and/or stockholders,
directors, officers, employees, agents, representatives and its
affiliates.  Nothing contained in this Paragraph shall alter or extend the terms
of the Non-Competition Agreement..
 
15.           The Employee agrees to provide thorough and accurate information
and testimony voluntarily to or on behalf of the Company or any affiliate
thereof regarding any investigation, litigation or claims initiated by or
against the Company or any affiliate thereof or by any entity or person(s)
(individually, a “Proceeding,” and collectively, the “Proceedings”), but he
agrees not to disclose or to discuss with anyone who is not directing or
assisting in any Proceeding, other than his attorney, the fact of or the subject
matter of any Proceeding, except as required by law.  The Employee will take all
reasonable steps to cooperate fully with the Company or any affiliate thereof in
supplying thorough and accurate information in each Proceeding and during the
defense or prosecution thereof.  The Employee will accommodate his schedule to
cooperate with the Company or any affiliate thereof and provide such information
as soon as is reasonable under the circumstances.  In requesting information the
Company or any affiliate thereof will attempt to work with the Employee to
arrange times that reasonably accommodate his schedule and, to the extent
permitted by law, the Company will reimburse the Employee for reasonable travel,
commuting, parking or other similar out-of-pocket expenses incurred by him in
connection with providing such information or testimony.
 
16.           The Employee acknowledges and agrees that the Company may disclose
the terms of this Agreement in accordance with applicable legal
requirements.  The Company also shall give the Employee the opportunity to
review and comment on any press release and / or securities filing regarding
Employee’s departure from the Company.
 
17.           This Agreement shall be binding on the Parties and upon their
heirs, administrators, representatives, executors, successors and assigns and
shall inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
18.           The Employee and the Company agree and expressly acknowledge that
this Agreement includes a waiver and release of all claims which the Employee
has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. ("ADEA"), including the Older Workers'
Benefits Protection Act ("OWBPA"). .  The following terms and conditions apply
to and are part of the waiver and release of ADEA claims under this Agreement:
 
(a)  
The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which the Employee
signs this Agreement;

 
(b)  
The Employee is advised by this writing to consult an attorney before signing
this Agreement;

 
(c)  
The Employee is granted twenty-one (21) days after he is presented with this
Agreement to decide whether or not to sign this Agreement;

 
(d)  
The Employee will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of his signing this Agreement, and this
Agreement shall not become effective or enforceable until that revocation period
has expired without the Employee having revoked this Agreement (the “Effective
Date”).  In order to revoke this Agreement, the Employee must submit written
notice of his revocation to:

 
Wally Ruiz
Inuvo, Inc.
143 Varick Street
New York NY 10013


such that the notice is received by said person before the expiration of the
seven (7) day revocation period; and
 
(e)  
The Employee hereby acknowledges and agrees that this Agreement is written
clearly in a manner which he understands he is knowingly and voluntarily waiving
and releasing his rights and claims only in exchange for consideration
(something of value) in addition to anything of value to which he is already
entitled.

 
19.           The Parties agree that should a Party breach any of the
obligations under this Agreement, (including through actions or communications
prior to executing this Agreement), in addition to any other legal or equitable
remedies to which the non-breaching Party may be entitled, the non-breaching
Party may (1) stop any further payments or provision of any benefits that may be
due and owing under the Agreement; (2) cease further performance of any other
obligations under this Agreement (with the exception of the obligations set
forth in Paragraph 14); and (3) recover from the breaching Party all reasonable
attorneys' fees, costs and expenses in proving, by court order, judgment, jury
verdict, or private settlement, the breaching Party's breach of this Agreement.
 
20.           Employee acknowledges and agree that the Company has not made any
representations to the Employee regarding the tax consequences of any amounts
received by the Employee pursuant to this Agreement and further the Employee
agrees that he shall be solely responsible for payment of all his personal tax
liabilities due on any and all payments to him set forth in this Agreement,
including but not limited to federal, state and local taxes, and interest and
penalties, which are or may become due.
 
21.           Nothing contained in this Agreement, or the fact of its submission
to the Employee, shall be admissible evidence in any judicial, administrative,
or other legal proceeding, or be construed as an admission of any liability or
wrongdoing on the part of the Company or the other Released Parties of any
violation of federal or state statutory or common law or regulation.
 
22.           If any portion of this Agreement is held to be invalid or legally
unenforceable, such portion will be enforced to the greatest extent permitted by
law and the remaining portions of this agreement will not be affected and will
be given full force and effect.
 
23.           This Agreement sets forth the entire agreement between the Parties
and supersedes any and all prior oral or written agreements or understandings
between the Employee and the Company concerning the subject matter of this
Agreement.  This Agreement may not be altered, amended or modified, except by a
further written document signed by the Employee and an authorized officer of the
Company.  Nothing herein, however, shall alter, limit, or modify the
Non-Competition Agreement, or Employee's non-disparagement obligations set forth
in Paragraph 6(b) of the Employment Agreement and Paragraph 7 of this Agreement,
and the Employee expressly acknowledges that the Non-Competition Agreement and
Employee's non-disparagement obligation in Paragraph 6(b) of the Employment
Agreement remain in full force and effect in accordance with their terms.
 
24.           This Agreement shall be construed and enforced in accordance with
the laws of the State New York without reference to its or any other state’s
conflicts of law rules.
 
25.           This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.   Either Party's  facsimile, PDF'd, or emailed
signature shall be deemed to be an original signature for all purposes.
 
26.           The Employee acknowledges that he has had adequate time to review
this Agreement, that he has been advised by the Company to consult with legal
counsel of  his choosing regarding this Agreement, and that he enters into this
Agreement freely, knowingly, and voluntarily.
 
[REST OF PAGE LEFT INTENTIONALLY BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this  Agreement as of the
date specified below.




INUVO, INC.
       
By:
/s/ Richard Howe   Name: Richard Howe   Title: Chairman         Date: 12/19/12  

 

/s/ Peter A. Corrao   Peter A. Corrao       Date: 12/19/12  




5
 

--------------------------------------------------------------------------------